In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00072-CV


                                  IN RE S.L., RELATOR

                               ORIGINAL PROCEEDING

                                      May 17, 2021
                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


      Relator, S.L., filed a petition for writ of mandamus with this Court seeking to compel

respondent, the Honorable Matt Martindale, to reinstate a suit affecting the parent-child

relationship. Now pending before the Court is S.L.’s motion seeking to withdraw his

petition and voluntarily dismiss this original proceeding. Without passing on the merits of

the petition, we grant S.L.’s motion and dismiss the proceeding. Accordingly, our Order

on Motion for Emergency Stay of May 3, 2021, is vacated.


                                                        Per Curiam